DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FANELLI et al. (US 20180277632 A1, hereinafter Fanelli) in view of Cheng et al. (US 20200083253 A1, hereinafter Cheng) and Radosavljevic et al. (WO 2018/063160 A1, hereinafter Rado)
With regards to claim 1, Fanelli discloses a semiconductor device, (FIGS. 1 and 3A-3E) comprising: 
a buried oxide layer, (BOX 320) having a first side and a second side; 
a silicon-based device layer, (side of BOX 320 having silicon handle substrate 320) disposed on the buried oxide layer, wherein the silicon-based device layer comprises a first interconnection structure; (at least right most interconnect passing through BOX 320)
a semiconductor-based device layer, (CMOS portion above BOX 320, see FIG. 3D and Paragraph [0052]) disposed on the buried oxide layer, wherein the semiconductor-based device layer comprises a second interconnection structure (at least channel on opposing side of top device from BOX 320)… to provide a channel capability of a semiconductor-based transistor; (see FIG. 3E, where the CMOS having an interconnect structure which acts as a channel for the CMOS device)
wherein the silicon-based device layer and the semiconductor-based device laver are disposed on opposing sides of the buried oxide layer. (See FIG. 3D-3E, where the two devices are on opposing sides of the BOX 320)
wherein the silicon-based device layer includes a MOS transistor, (active device 310, see FIG. 3A-3C and Paragraph [0036]) and the…device is a radio frequency (RF) device. (Paragraph [0051]: “FIGS. 3A to 3E show cross-sectional views of an integrated radio frequency (RF) circuit structure 300…”) 
However, Fanelli does not explicitly teach a semiconductor layer other than a silicon layer.
Cheng teaches a semiconductor layer other than a silicon layer to provide a channel capability of a semiconductor-based transistor. (Paragraph [0050]: “The channel layers 40 and 140 can each independently include a silicon (Si), germanium (Ge), silicon germanium (SiGe), silicon carbide (SiC)...”)
It would have been obvious to one of ordinary skill in the art to modify the device of Fanelli to have the SiC as described in Cheng, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that SiC is a well-known semiconductor channel material that can be interchanged with predictable results. 
Additionally, Fanelli in view of Cheng does not explicitly teach wherein a material of the semiconductor layer is GaN, wherein the semiconductor-based device layer comprises a GaN-based device, and the GaN-based device is a radio frequency (RF) device.
Rado teaches wherein a material of the semiconductor layer is GaN, (InGaN layer 218) wherein the semiconductor-based device layer comprises a GaN-based device, (InGaN layer 218) and the GaN-based device is a radio frequency (RF) device. (Paragraph [0022]: “performance concerns are somewhat reduced when the semiconductor is used for control logic applications such as circuits providing voltage regulation or RF power amplification as mentioned above.” See also FIG. 2)
It would have been obvious to modify the RF devices of Fanelli in view of Cheng to have the GaN based layers as recited in Rado, as all the references are in the same field of endeavor.
One of ordinary skill would appreciate that substituting GaN as a material is a mere substitution of one known element for another well-known element for predictable results. Additionally, GaN allows for  higher bandgap than in other semiconductor materials, which results in a much higher breakdown voltage. (See Rado Paragraph [0008]) 


With regards to claim 2, Fanelli in view of Cheng and Rado teaches the semiconductor device of claim 1.
Fanelli further teaches wherein the silicon-based device layer comprises a silicon layer on the first side of the buried oxide layer and the semiconductor-based device layer comprises a semiconductor layer  on the second side of the buried oxide layer. (See FIG. 3D) 
  
With regards to claim 3, Fanelli in view of Cheng and Rado teaches the semiconductor device of claim 2.
Fanelli further teaches wherein the buried oxide layer and the silicon layer form a silicon-on-insulator (SOI) structure.  (Paragraph [0051]: “As shown in FIG. 3A, an RF silicon on insulator (SOI) device includes a device 310 on a buried oxide (BOX) layer 320 supported by a sacrificial substrate 301 (e.g., a bulk wafer).”)

With regards to claim 4, Fanelli in view of Cheng and Rado teaches the semiconductor device of claim 2.
Fanelli further teaches wherein the buried oxide layer and the semiconductor layer form a semiconductor-on-insulator structure.   (Paragraph [0051]: “As shown in FIG. 3A, an RF silicon on insulator (SOI) device includes a device 310 on a buried oxide (BOX) layer 320 supported by a sacrificial substrate 301 (e.g., a bulk wafer).”)

With regards to claim 5, Fanelli in view of Cheng and Rado teaches the semiconductor device of claim 2.
Fanelli further teaches wherein the GaN-based device is disposed on the semiconductor layer.  (See FIG. 3D of Fanelli, showing the CMOS device, and FIG. 2 of Rado, where the CMOS device of Rado is on the semiconductor layer)

With regards to claim 6, Fanelli in view of Cheng and Rado teaches the semiconductor device of claim 1.
Fanelli further teaches wherein the buried oxide layer has a thickness to mechanically support the semiconductor-based device layer by direct contact.   (See FIG. 3D, showing the supporting thickness)

With regards to claim 7, Fanelli in view of Cheng and Rado teaches the semiconductor device of claim 1.
Fanelli further teaches wherein the first interconnection structure comprises a first route structure Interconnects 350 on bottom of BOX 320 in FIG. 3D) and a first inter-layer dielectric layer (dielectric 306 on bottom of BOX 320 in FIG. 3D) enclosing the first route structure, (See FIGS. 3C and 3D) wherein the second interconnection layer comprises a second route structure (interconnects 350 on top of BOX 320 in FIG. 3D) and a second inter-layer dielectric layer (dielectric 306 on top of BOX 320 in FIG. 3D) enclosing the second route structure. (See FIGS. 3D-3E)

With regards to claim 8, Fanelli in view of Cheng and Rado teaches the semiconductor device of claim 7.
Fanelli further teaches further comprising a third route structure (interconnects 350 in BOX 320, see FIG. 3D) in the buried oxide layer, to electrically connect the first route structure and the second route structure.   (See FIG. 3D, showing the connection)

With regards to claim 9, Fanelli in view of Cheng and Rado teaches the semiconductor device of claim 8.
Fanelli further teaches wherein the third route structure comprises a via through the buried oxide layer to electrically connect the first route structure and the second route structure.   (See FIG. 3D, showing the via connection)

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
Based on Applicant’s amendment, Examiner has applied Fanelli as described above, which teaches, in combination with Cheng and Rado, the features of claims 1-9.
Therefore, claims 1-9 are properly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812